Exhibit 10.2

 

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

 

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) dated
[                        ] by and between Nationwide Health Properties, Inc., a
Maryland corporation (the “Corporation”), and [                        ] (the
“Participant”) evidences the award of Performance Shares (the “Award”) granted
by the Corporation to the Participant as to the number of performance shares
(the “Performance Shares”) first set forth below.

 

--------------------------------------------------------------------------------

Number of Performance Shares:1

   [            ]      Award Dated: [                        ]

Performance Period: January 1, 2007 — December 31, 2009

            Vesting1,2 The Award shall vest and become nonforfeitable as
provided in Section 2 of the attached Terms and Conditions of Performance Share
Award (the “Terms”).

--------------------------------------------------------------------------------

 

The Award is granted under the Nationwide Health Properties, Inc. 2005
Performance Incentive Plan (the “Plan”) and subject to the Terms attached to
this Agreement (incorporated herein by this reference) and to the Plan. The
Award has been granted to the Participant in addition to, and not in lieu of,
any other form of compensation otherwise payable or to be paid to the
Participant. Capitalized terms are defined in the Plan if not defined herein.
The parties agree to the terms of the Award set forth herein. The Participant
acknowledges receipt of a copy of the Terms, the Plan and the Prospectus for the
Plan.

 

“PARTICIPANT”      

NATIONWIDE HEALTH PROPERTIES, INC.

a Maryland corporation

            By:     Signature                         Print Name:     Print Name
                        Title:    

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

                  Signature of Spouse       Date    

 

--------------------------------------------------------------------------------

1

Subject to adjustment under Section 7.1 of the Plan.

2

Subject to early termination under Section 7 of the Terms and Section 7.2 of the
Plan.

 

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARD

 

1. Performance Shares.

 

As used herein, the term “performance share” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Performance Shares shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Shares vest pursuant to Section 2. The Performance Shares shall not
be treated as property or as a trust fund of any kind.

 

2. Vesting.

 

Subject to Section 7, the Award shall vest and become nonforfeitable based on
the achievement of the performance goals established by the Committee and set
forth on Exhibit A attached hereto for the Performance Period identified on the
cover page of this Agreement. The number of Performance Shares that vest and
become payable under this Agreement shall be determined based on the level of
results or achievement of the targets set forth on Exhibit A. Subject to
Section 7, any Performance Shares subject to the Award that do not vest in
accordance with Exhibit A shall terminate as of the last day of the Performance
Period.

 

3. Continuance of Employment.

 

Except as otherwise expressly provided in Section 7 below, the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement; and employment or service for only a
portion of any vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 7 below or under the Plan for such vesting period (or for
any later vesting period).

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

 

4. Limitations on Rights Associated with Performance Shares.

 

The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Shares and
any shares of Common Stock underlying or issuable in respect of such Performance
Shares until such shares of Common Stock are actually issued to and held of
record by the Participant. No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate.

 

 

1



--------------------------------------------------------------------------------

5. Restrictions on Transfer.

 

Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.

 

6. Timing and Manner of Payment of Performance Shares.

 

On or as soon as administratively practicable following the last day of the
Performance Period, the Corporation shall deliver to the Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of Performance Shares subject
to the Award (if any) that vest in accordance with Section 2, unless such
Performance Shares terminate prior to the given vesting date pursuant to
Section 7. The Corporation’s obligation to deliver shares of Common Stock with
respect to vested Performance Shares is subject to the condition precedent that
the Participant or other person entitled under the Plan to receive any shares
with respect to the vested Performance Shares deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Participant shall have no further rights with
respect to any Performance Shares that are paid or that are terminated pursuant
to Section 7.

 

7. Effect of Change in Control or Termination of Employment.

 

7.1 Effect of Change in Control. In the event of the occurrence, at any time
after the Award Date and prior to the end of the Performance Period, of a
dissolution of the Corporation or other event described in Section 7.1 of the
Plan (which generally covers certain mergers or similar reorganizations) that
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock) or a Change in Control Event (an “Acceleration
Event”), then the Performance Period shall terminate immediately prior to such
Acceleration Event, and the number of Performance Shares subject to the Award
that shall vest upon such Acceleration Event shall be determined in accordance
with Exhibit A based on the Corporation’s actual performance for the shortened
Performance Period. Any Performance Shares subject to the Award that do not vest
after giving effect to the preceding sentence shall terminate as of the
occurrence of such Acceleration Event.

 

7.2 Effect of Termination of Participant’s Employment or Services. If the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Participant is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Participant’s “Severance Date”):

 

  •  

other than as expressly provided below in this Section 7.2, the Participant’s
Performance Shares, to the extent unvested on the Severance Date, shall
terminate as of the Severance Date;

 

 

2



--------------------------------------------------------------------------------

  •  

if the termination of the Participant’s employment or services is the result of
the Participant’s death or Total Disability (as defined below), (a) the
Performance Period shall terminate immediately prior to the Severance Date;
(b) the Participant’s Performance Shares shall be subject to pro-rata vesting
such that the number of Performance Shares subject to the Award that shall
become vested as of the Severance Date shall equal (i) the number of Performance
Shares subject to the Award that vest in accordance with Exhibit A based on the
Corporation’s actual performance for the shortened Performance Period,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days during the original Performance Period the Participant was employed by or
rendered services to the Corporation, and the denominator of which shall be the
number of days in the original Performance Period; and (c) any Performance
Shares subject to the Award that do not vest in accordance with the foregoing
clause (b) shall terminate as of the Severance Date.

 

  •  

if the termination of the Participant’s employment or services is the result of
the Participant’s Retirement (as defined below), (a) the Participant’s
Performance Shares, to the extent not previously terminated as of the Severance
Date, shall continue to be eligible to vest following the Severance Date in
accordance with Section 2; (b) the Participant’s Performance Shares shall be
subject to pro-rata vesting such that the number of Performance Shares subject
to the Award that shall become vested as of the conclusion of the Performance
Period shall equal (i) the number of Performance Shares subject to the Award
that would have vested as of the conclusion of the Performance Period in
accordance with Exhibit A (assuming no termination of employment had occurred),
multiplied by (ii) a fraction, the numerator of which shall be the number of
days during the Performance Period the Participant was employed by or rendered
services to the Corporation, and the denominator of which shall be the number of
days in the Performance Period; and (c) any Performance Shares subject to the
Award that do not vest in accordance with the foregoing clause (b) shall
terminate as of the last day of the Performance Period.

 

If any unvested Performance Shares are terminated hereunder, such Performance
Shares shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

For purposes of the Award, “Retirement” means a termination of employment or
services by the Participant that occurs both (a) upon or after the Participant’s
attainment of age 60 and (b) upon or after the Participant’s completion of five
years of service to the Corporation and its Subsidiaries (such years of service
determined in accordance with the rules for determining years of service under
the Corporation’s 401(k) plan).

 

8. Adjustments Upon Specified Events.

 

The Administrator may accelerate payment and vesting of the Performance Shares
in such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Corporation’s stock
contemplated by

 

3



--------------------------------------------------------------------------------

Section 7.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such stock), the Administrator shall make adjustments in the number
of Performance Shares then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend paid on the Common Stock.
Furthermore, the Administrator shall adjust the performance measures and
performance goals referenced in Exhibit A hereof to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.

 

9. Tax Withholding.

 

Subject to Section 8.1 of the Plan and such rules and procedures as the
Administrator may impose, upon any distribution of shares of Common Stock in
respect of the Award, the Corporation shall automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that the foregoing provision
shall not apply in the event that the Participant has, subject to the approval
of the Administrator, made other provision in advance of the date of such
distribution for the satisfaction of such withholding obligations. In the event
that the Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Award, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 

10. Notices.

 

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Participant at the Participant’s last address reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is no longer an employee of the
Corporation, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

 

11. Plan.

 

The Award and all rights of the Participant under this Agreement are subject to,
and the Participant agrees to be bound by, all of the terms and conditions of
the provisions of the Plan, incorporated herein by reference. In the event of a
conflict or inconsistency

 

4



--------------------------------------------------------------------------------

between the terms and conditions of this Agreement and of the Plan, the terms
and conditions of the Plan shall govern. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this
Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof.

 

12. Construction; Section 409A.

 

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Notwithstanding any
provision of this Agreement to the contrary, if the Participant is a “specified
employee” as defined in Code Section 409A and, as a result of that status, any
portion of the payments under this Agreement would otherwise be subject to
taxation pursuant to Code Section 409A, the Participant shall not be entitled to
any payments upon a termination of his employment until the earlier of (i) the
date which is six (6) months after his termination of employment for any reason
other than death, or (ii) the date of the Participant’s death; provided the
first such payment thereafter shall include all amounts that would have been
paid earlier but for such six (6) month delay. The Corporation and the
Participant agree to act reasonably and to cooperate to amend or modify this
Agreement to the extent reasonably necessary to avoid the imposition of the tax
under Code Section 409A.

 

13. Entire Agreement; Applicability of Other Agreements.

 

This Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Agreement may be amended pursuant to Section 8.6 of the Plan. Such amendment
must be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Notwithstanding the
foregoing, if the Participant is subject to a written employment, change in
control or similar agreement with the Corporation that is in effect as of the
Participant’s Severance Date and the Participant would be entitled under the
express provisions of such agreement to greater rights with respect to
accelerated vesting of the Award in connection with the termination of the
Participant’s employment in the circumstances, the provisions of such agreement
shall control with respect to such vesting rights, and the corresponding
provisions of this Agreement shall not apply.

 

14. Limitation on Participant’s Rights.

 

Participation in this Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation (or applicable Subsidiary) with respect to amounts
credited and benefits payable in cash, if any, with respect to the Performance
Shares, and rights no greater than the right to receive the Common Stock (or
equivalent value) as a general unsecured creditor with respect to Performance
Shares, as and when payable thereunder.

 

5



--------------------------------------------------------------------------------

15. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

16. Section Headings.

 

The section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.

 

17. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Maryland without regard to conflict of law
principles thereunder.

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE GOALS

 

Subject to Section 7 of the Terms, the Award shall vest and become
nonforfeitable with respect to the “Applicable Percentage” of the total number
of Performance Shares subject to the Award (subject to adjustment under
Section 7.1 of the Plan) set forth in the chart below based on the Corporation’s
Relative TSR Performance (as each such term is defined below) for the
Performance Period; provided, however, that, notwithstanding the foregoing, if
the Corporation’s TSR for the Performance Period is less than zero percent (0%),
the Applicable Percentage shall be fifty percent (50%):

 

Relative TSR Performance

--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

 

100th Percentile

   200 %

90th Percentile

   170 %

80th Percentile

   140 %

70th Percentile

   110 %

60th Percentile

   80 %

50th Percentile or Less

   50 %

 

If the Corporation’s Relative TSR Performance for the Performance Period is
between two of the performance levels indicated above, the Applicable Percentage
of the Performance Shares that will vest will be determined on a linear basis.
For example, if the Corporation’s Relative TSR Performance for the Performance
Period were at the 95th percentile, then 185% of the Performance Shares would
vest. Any Performance Shares that do not vest based on the performance
requirements set forth in this Exhibit A will automatically terminate as of the
last day of the Performance Period.

 

For purposes of the Award, the following definitions shall apply:

 

  •  

“TSR” means, with respect to the Corporation or any other entity: (a) the change
in the market price of its common stock (as quoted on the principal market on
which it is traded and based on the average of the market price for the twenty
(20) consecutive trading days immediately preceding the beginning of the
Performance Period and for the twenty (20) consecutive trading days ending with
the last day of the Performance Period) plus reinvested dividends and other
distributions paid with respect to the common stock during the Performance
Period, divided by (b) the average of the market price of the common stock for
the twenty (20) consecutive trading days immediately preceding the beginning of
the Performance Period, all of which is subject to adjustment as provided in
Section 8 of the Terms;

 

  •  

“Relative TSR Performance” means the Corporation’s relative TSR ranking for the
Performance Period compared to the TSR ranking of the individual companies
comprising the NAREIT Index as of December 31, 2006 for the Performance Period.

 

7